Citation Nr: 0519951	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-20 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic prostate 
disorder.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from September 1955 to 
February 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which, in pertinent 
part, determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
a chronic prostate disorder and denied the claim.  In June 
2001, the veteran was afforded a hearing before a Veterans 
Law Judge sitting at the RO.  In August 2001, the Board 
remanded the veteran's claim to the RO for additional action.  

In October 2001, the RO reviewed the veteran's claim of 
entitlement to service connection for a chronic prostate 
disorder on the merits and denied the claim.  In January 
2003, the Board determined that additional development of the 
record was necessary.  

In May 2003, the veteran was informed that the Veterans Law 
Judge who had conducted his June 2001 hearing was no longer 
employed by the Board and he therefore had the right to an 
additional hearing before a different Veterans Law Judge.  In 
January 2004, the Board remanded the veteran's claim to the 
RO for additional action.  

For the reasons and bases addressed below, service connection 
for a chronic prostate disorder is DENIED.  


FINDING OF FACT

A chronic prostate disorder was not shown during active 
service or for many years thereafter.  The veteran's chronic 
benign prostatic hypertrophy has not been shown to have 
originated during active service and/or secondary to Agent 
Orange exposure.  

CONCLUSION OF LAW

A chronic prostate disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Under the provisions of 38 C.F.R. § 3.309(e) (2002), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) (2002) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2004) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
prostate cancer.  A veteran who served in the Republic of 
Vietnam during the Vietnam era and has a disease listed in 38 
C.F.R. § 3.309(e) (2004) shall be presumed to have been 
exposed during such service to an herbicide agent unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
(VA) regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (2004).  

The veteran's service medical records make no reference to a 
chronic prostate disorder or other abnormality.  At a March 
1994 VA examination for compensation purposes, the veteran 
was found to exhibit a normal prostate.  A February 1998 VA 
transrectal ultrasound study revealed prostatic 
calcifications.  

At a February 1999 VA examination for compensation purposes, 
the veteran reported that he took medication for a prostate 
disorder.  A December 1999 VA treatment record states that 
the veteran had benign prostatic hypertrophy for which took 
prescribed medication.  

In his February 2000 notice of disagreement, the veteran 
stated that he was being treated for an enlarged prostate.  
He indicated that his prostate disorder arose from his 
exposure to chemicals during the July 1967 fire aboard the 
U.S.S. Forrestal.  While a physician had informed him that 
his prostate symptoms were consistent with Agent Orange 
exposure, the veteran was not aware that the ship carried 
Agent Orange.  In his July 2000 Appeal to the Board (VA Form 
9), the veteran advanced that his "prostate problems" were 
related to his inservice infections and disease.  

At the June 2001 hearing before a Veterans Law Judge sitting 
at the RO, the veteran testified that his chronic prostatic 
enlargement and calcifications could have been caused by 
recurrent urinary tract infections.  He stated that he was 
exposed to "all kinds of chemicals" while aboard the U.S.S. 
Forestall.  The veteran denied having either prostate cancer 
or any knowledge of Agent Orange exposure.  

At a March 2003 VA examination for compensation purposes, the 
veteran presented a 20-year history of prostate problems.  A 
diagnosis of benign prostatic hypertrophy was advanced.  The 
examiner opined that:

This veteran's C-file and service medical 
records have been reviewed.  It was noted 
that this veteran had gonococcal 
urethritis which was treated by 
antibiotics while he was in the service 
and later on at the rating examination on 
06/20/68, urethritis was not found.  
Currently, this veteran has benign 
prostatic hypertrophy and it is my 
opinion that this condition is not likely 
related to any condition, including his 
urethritis condition, which was present 
and treated while he was in the service.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  A prostate disorder was not shown in service or for 
many years after service separation.  The first evidence of a 
prostate disorder is the February 1998 VA ultrasound study 
which revealed prostate calcifications.  No competent medical 
professional has identified an etiological relationship 
between the active service and the veteran's chronic benign 
prostatic hypertrophy.  

The veteran advances that his chronic benign prostatic 
hypertrophy arose secondary to his inservice genitourinary 
infections and/or his alleged exposure to chemicals while 
aboard the U.S.S. Forrestal.  The VA physician at the March 
2003 VA examination for compensation purposes expressly 
dismissed such an etiological relationship.  Indeed, the 
veteran's claim is supported solely by his own testimony and 
statements on appeal.  The Court has held that a lay witness 
is generally not capable of offering evidence involving 
medical knowledge such as the causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of any objective evidence that the 
veteran's chronic benign prostatic hypertrophy originated 
during active service or he has prostate cancer, the Board 
concludes that service connection is not warranted for a 
chronic prostate disorder.  


II.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
January 2002, February 2002, and February 2004, the veteran 
was provided with VCAA notices which informed him of the 
evidence needed to support his claim; what evidence had been 
received; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  

The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before a Veterans 
Law Judge sitting at the RO.  The transcript is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Therefore, the Board 
finds that the VA has satisfied its duty to notify and the 
duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  Therefore, the Board finds that appellate review 
of the veteran's claim would not constitute prejudicial 
error.  


ORDER

Service connection for a chronic prostate disorder is DENIED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


